Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,119,333.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention. Claims 21-40 of the instant application are anticipated in the limitations of claims 21-40 of the cited patent. The claims of the instant application are broader than those of cited patent ‘333 and merely omit certain limitations in the claims of the cited patent ‘333. Table below shows an example of claims 21  and 27 of instant application being anticipated by claims 1 and 7 of patent ’333. 
Instant Application
 A device, comprising:



an actuator configured to move a first component relative to a second component to provide movement between a lens group and an image sensor;
a damper arrangement including:







a viscoelastic material at least partially disposed within a volumetric space
that is defined by at least one of the first component or the second
component; and

an interface member comprising:

a mounting element of the interface member that extends from the first component or the second component, and

a viscoelastic engagement element of the interface member fixedly-coupled to the mounting element and that extends to at least partially into the viscoelastic material to traverse within the viscoelastic material to dampen motion of the first component during operation of the actuator.




27. (New) A camera module, comprising:
a lens group that includes one or more lens elements;
an image sensor;


an actuator configured to move a first component relative to a second component to provide movement between the lens group and the image sensor;






a damper arrangement including:

a viscoelastic material at least partially disposed within a volumetric space that is defined by at least one of the first component or the second component; and
an interface member comprising:

a mounting element of the interface member that extends from the first component or the second component, and

a viscoelastic engagement element of the interface member fixedly-coupled
to the mounting element and that extends to at least partially into the
viscoelastic material to traverse within the viscoelastic material to
dampen motion of the first component during operation of the actuator.

37. (New) A system, comprising:
a lens group that includes one or more lens elements;
an image sensor;




an actuator configured to move a first component relative to a second component to provide movement between the lens group and the image sensor;
a damper arrangement including:
a viscoelastic material at least partially disposed within a volumetric space that is defined by at least one of the first component or the second component; and
an interface member comprising:
a mounting element of the interface member that extends from the first
component or the second component, and
a viscoelastic engagement element of the interface member fixedly-coupled
to the mounting element and that extends to at least partially into the viscoelastic material to traverse within the viscoelastic material to
dampen motion of the first component during operation of the
actuator; and
one or more processors configured to cause the actuator to move the second component
along, or orthogonal to, the optical axis.
Patent
1. A device, comprising:

a first component;

a second component configured to move relative to the first component, wherein
the second component is configured to hold one or more lens elements and
move at least along, or orthogonal to, an optical axis of the one or more
lens elements;

a lens actuator configured to move the one or more lens elements along, or
orthogonal to, the optical axis of the one or more lens elements;

a volumetric space configured in at least one of the first component or the second
component, wherein the volumetric space comprises a viscoelastic
material; and

an interface member comprising:

a mounting element of the interface member that extends from the first component or the second component, and

a viscoelastic engagement element of the interface member coupled to the
mounting element and that extends to at least partially into the viscoelastic material to traverse within the viscoelastic material to
dampen motion of the second component with respect to the first component during operation of the lens actuator.


7. A camera module, comprising:

a lens that includes one or more lens elements;
an image sensor;
a lens actuator configured to move the lens;
a first component;
a second component that moves in relation to the first component, the second
component comprising:

a lens carrier configured to hold the lens and move at least along, or
orthogonal to, an optical axis of the lens when acted upon by the
lens actuator; and

a damper arrangement including:

viscoelastic material at least partially disposed within a volumetric space
that is defined by at least one of the first component or the lens carrier; and

an interface member comprising:

a mounting element of the interface member that extends from the first component or the second component, and

a viscoelastic engagement element of the interface member fixedly-coupled to the mounting element and that extends to at least
partially into the viscoelastic material to traverse within the viscoelastic material to dampen motion of the second component
during operation of the lens actuator.


17. (New) A system, comprising:
a lens that includes one or more lens elements;

a first component;
a second component configured to hold the lens and move along, or orthogonal to,
an optical axis of the lens;
a lens actuator configured to move the lens;





viscoelastic material disposed within a volumetric space defined by one or more
surfaces of at least one of the first component or the second component;
and

an interface member including:
a mounting element of the interface member that extends from the first component or the second component, and
a viscoelastic engagement element of the interface member coupled to the
mounting element and that extends to at least partially into the
viscoelastic material to traverse within the viscoelastic material to
dampen motion of the second component during operation of the
lens actuator; and
one or more processors configured to cause the lens actuator to move the second
component along, or orthogonal to, the optical axis.


Claims 22-26, 28-36 and 38-40 are similar to claims 2-6, 8-16 and 18-20 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696